     Case 2:19-cv-01075-GBW-CG Document 40 Filed 09/09/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

DAVID BELKNAP,

            Plaintiff,

v.                                                        No. CV 19-1075 GBW/CG

CITY OF ALAMOGORDO, et al.,

            Defendants.

                            ORDER VACATING TELEPHONIC
                         AND ZOOM SETTLEMENT CONFERENCE

      THIS MATTER is before the Court upon conferring with the parties.

      IT IS HEREBY ORDERED that the telephonic and Zoom settlement conference

set for Thursday, September 22, 2020, at 9:00 a.m., (Doc. 34), is VACATED.

      IT IS SO ORDERED.



                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
